Green Paper on the future of TEN-T policy (short presentation)
The next item is a short presentation of the report by Mrs Lichtenberger, on behalf of the Committee on Transport and Tourism, on the Green Paper on the future TEN-T policy.
Mr President, ladies and gentlemen, thank you very much for remaining here for this topic, which is actually a lot more important than it would seem from the number of Members present in the House. It relates to the revision of transport policy in respect of the trans-European networks. Firstly, allow me to extend my thanks to my colleagues who have contributed to this, in particular the Commission and the secretariat, which provided excellent support.
The trans-European networks have a long history. For 15 years, projects were presented, lists discussed and decisions deferred. This was and is a reason to look more closely at the whole story, to revise it and to see to what extent the goals have been or can be achieved. The trans-European networks have not always been successful. That - as so often in the European Union - is partly down to funding, and in particular to the lack of funding in Member States which still have the unfortunate habit of demanding a lot of support from the European Union. However, when it comes to payments to the European Union budget, the sack is then firmly drawn shut and very little is given out.
Well, since nothing comes from nothing, many projects did not get off the ground, and we need to look at this more closely once again, particularly in light of the more recent challenges that we are facing with regard to European transport policy as a whole. On the one hand, we are facing new challenges brought about by climate change, and we must respond to these challenges. The question of sustainability with regard to transport and the question of damage to the climate caused by certain means of transport must be asked anew again and again and must also be reflected in the actions of the Member States and the European Union.
The second point that we, of course, need to deal with very decisively is the current financial crisis, which under certain circumstances will restrict still further the ability of some Member States to take action with regard to infrastructures and the associated investments that are needed. However, enlargement has brought us completely new tasks to do in Europe that did not exist when decisions were taken on the list of trans-European networks. Therefore, after long discussions in committee, the decision was taken in favour of an approach that is intended to address these issues in particular.
Firstly, the various modes of transport should be networked considerably better than they have been up to now. This has been ignored in the past. This affects ports and the hinterland in particular, which have been neglected in recent years and now form the main focus of this report. However, this also requires the development of a core network and the network connections on which the whole system is based and with which the whole system is connected, allowing sound development in the transport sector and the continual improvement of its management. We need not only a geographical network, but also a conceptual network between the modes of transport, better intermodal links and better technical work being carried out on the networks. This relates to software rather than hardware. This is the core of our report and I hope that we can agree on this resolution, which has broad support, and that we do not take a retrograde step, as currently indicated in an alternative resolution.
Member of the Commission. - Mr President, since the trans-European transport network policy was established 15 years ago, it has contributed significantly to the functioning of the internal market and to economic, social and territorial cohesion. It now needs to be adjusted to new challenges.
The green paper on the TEN-T policy review addresses these challenges and proposes measures to tackle them at both the network planning and the project implementation stages.
The Commission appreciates very much that the European Parliament is following this revision process from the outset, as reflected in this resolution. This underlines the determination of both institutions to develop a future-oriented TEN-T policy.
There is a high degree of conformity between our proposals and the objectives and calls set out in Ms Lichtenberger's report as adopted by the Committee on Transport: that is, a more integrated and coherent network approach is necessary, in which intermodal connections such as rail connections to ports and airports and intermodal terminals, the link between long-distance and urban transport systems as well as interoperability must be strengthened so as to improve the basis for efficient, safe and high-quality services for passengers and for freight transport.
The Commission also shares the view set out in the report that - in particular in the freight sector - it is vital to facilitate co-modal chains in which waterborne and rail transport play an important role and intelligent transport systems help to optimise infrastructure use.
In the draft report, the Transport Committee has chosen option three, a dual layer consisting of a core and a comprehensive network. By supporting this option, Parliament confirms the need to combine traditional transport infrastructure policy with an appropriate consideration of new conditions and circumstances; the need for more flexibility and responsiveness to changing situations and more openness for the identification and support of infrastructure measures resulting for transport service requirements; and the economic and environmental challenge to promote a coordinated improvement of transport corridors through a series of small infrastructures and ITS projects.
We note that, after the vote on the draft report by the Transport Committee, an alternative resolution has been proposed which supports option two, a single-layer network with priority projects or a priority network only, and therefore without a comprehensive network. This is, as we see it, in contradiction with some other points of the draft resolution.
I would also like to recall on this occasion the advantages and disadvantages of the comprehensive network. While being too large to allow for clear priority-setting and the focus of Community instruments to stimulate its implementation, it contributes to ensuring the TEN-T access function and to facilitating cohesion. It has also proved to be vital as a reference framework for various transport policy actions and legislation: in particular, interoperability in the railway sector and road safety. Elimination of the comprehensive network would therefore have some perverse effects.
On the network implementation side, we fully agree with the view set out in the report that Member States have a crucial role in deciding, planning and financing transport infrastructure. Sufficient financial resources are needed under the TEN-T budget and coordination of territorial development objectives and TEN-T policy need to be enforced, whereas public/private partnerships have to be further promoted.
The Commission also underlines that TEN-T investment is key to sustainable economic development and thus is an essential way of helping to overcome the current crisis.
To conclude, we are very grateful for the motion for a resolution on the future of the trans-European transport networks policy. We would like to thank the Transport Committee for its constructive debate on it, and in particular Ms Lichtenberger for her comprehensive work. It will constitute a valuable contribution to the next steps of the process in the debates with the other institutions.
The item is closed.
The vote will take place on Wednesday 22 April 2009.
Written statements (Rule 142)
As the current term of the European Parliament draws to a close, we have the opportunity to comment on the changes in approach to the Community's biggest infrastructure project, the trans-European Transport Network, which are being planned by the Commission for the near future.
Currently, sections of the network are being built in Member States. The logical continuation of this, which will also be the final stage, is the integration of individual components in different countries into a cohesive whole to create a trans-European system.
The geography of the European Union is changing. Therefore, the need to introduce changes to the alignment maps of the network appears justified. In connection with this the financial needs of the investment are changing. The final stage of integrating the network should place greater emphasis on the financing of its cross-border elements.
Raising the quality of existing transport connections in Europe and building new ones will help reduce road accidents, which is our constant priority in the fight for better mobility for EU citizens. In addition, introducing all forms of technological innovation, and the recent popularisation of intelligent transport systems, is justified by European infrastructure priorities for the 21st century.